ORDER *
For the reasons set forth in the district court’s Order Denying Motions for Summary Judgment; Granting Motions for Remand, filed April 16, 2002, the judgment of the district court remanding this matter to the Social Security Administration for further administrative proceedings is AFFIRMED. Each party shall bear his or her own costs on appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.